EXHIBIT EBITDA represents net income before interest, taxes, depreciation and amortization.EBITDA is presented here because NV Energy, Inc. (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity.EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP.Some of these limitations are: • EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; • EBITDA does not reflect changes in, or cash requirements for, working capital needs; • EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; • Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and • Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company’s management relies primarily on our GAAP results as a measure of the Company’s performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. EBITDA Year Ended December 31, 2008 2007 2006 Net Income Applicable to Common Stock $ 208,887 $ 197,295 $ 277,451 Interest charges (including AFUDC(1) ) 300,857 279,788 311,088 Income taxes 95,354 87,555 145,605 Depreciation and amortization 260,608 235,532 228,875 EBITDA $ 865,706 $ 800,170 $ 963,019 EBITDA/Interest charges 2.88 x 2.86 x 3.10 x Total Debt/EBITDA 6.09 x 5.31 x 4.16 x NV Energy, Inc. Interest charges (including AFUDC(1) ) $ 300,857 $ 279,788 $ 311,088 Long-term debt $ 5,266,982 $ 4,137,864 $ 4,001,542 Current maturities of long-term debt 9,291 110,285 8,348 Total Debt $ 5,276,273 $ 4,248,149 $ 4,009,890 Nevada Power Company EBITDA Year Ended December 31, 2008 2007 2006 Net Income $ 151,431 $ 165,694 $ 224,540 Interest charges (including AFUDC(1) ) 186,822 174,667 176,612 Income taxes 71,382 78,352 117,510 Depreciation and amortization 171,080 152,139 141,585 EBITDA $ 580,715 $ 570,852 $ 660,247 EBITDA/Interest charges 3.11 x 3.27 x 3.74 x Total Debt/EBITDA 5.84 x 4.44 x 3.61 x Nevada Power Company Interest charges (including AFUDC(1) ) $ 186,822 $ 174,667 $ 176,612 Long-term debt $ 3,385,106 $ 2,528,141 $ 2,380,139 Current maturities of long-term debt 8,691 8,642 5,948 Total Debt $ 3,393,797 $ 2,536,783 $ 2,386,087 Sierra Pacfic Power Company EBITDA Year Ended December 31, 2008 2007 2006 Net Income $ 90,582 $ 65,667 $ 57,709 Interest charges (including AFUDC(1) ) 72,712 60,735 71,506 Income taxes 37,603 26,009 27,829 Depreciation and amortization 89,528 83,393 87,279 EBITDA $ 290,425 $ 235,804 $ 244,323 EBITDA/Interest charges 3.99 x 3.88 x 3.42 x Total Debt/EBITDA 4.81 x 5.03 x 4.39 x Sierra Pacific Power Company Interest charges (including AFUDC(1) ) $ 72,712 $ 60,735 $ 71,506 Long-term debt $ 1,395,987 $ 1,084,550 $ 1,070,858 Current maturities of long-term debt 600 101,643 2,400 Total Debt $ 1,396,587 $ 1,186,193 $ 1,073,258 (1)Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction
